IN THE SUPREME COURT OF THE STATE OF NEVADA


                     NANCY LANDEROS, AN INDIVIDUAL,                         No. 85332
                     Appellant,
                     vs.                                                       FILE
                     IDALBERTO BRAVO MORALES, AN
                     INDIVIDUAL,                                                SEP 3 0 2022
                     Res • ondent.                                                      A. BROWN
                                                                                      UPREME COURT

                                                                                 DE   ne CLERK




                                          ORDER DISMISSING APPEAL

                                This appeal was docketed on September 14, 2022, without
                    payment of the requisite filing fee. See NRAP 3(e). That same day, this
                    court issued a notice directing appellant to pay the required filing fee or
                    demonstrate compliance with NRAP 24 within 7 days. The notice advised
                    that failure to comply would result in the dismissal of this appeal. To date,
                    appellant has not paid the filing fee or otherwise responded to this court's
                    notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                                It is so ORDERED.


                                                               CLERK OF THE SUPREME COURT
                                                               ELIZABETH A. BROWN

                                                               BY:


                    cc:   Hon. Erika D. Ballou, District Judge -
                          Hicks & Brasier, PLLC
                          Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.
                          Eighth District Court Clerk



 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 (0) 1947   440:0